MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00695-CV

                              KAMAL KADI, Appellant

                                           V.

                              WILLIS GROUP, Appellee

Appeal from the County Civil Court at Law No. 3 of Harris County (Tr. Ct. No. 972077)

TO THE COUNTY CIVIL COURT AT LAW NO. 3 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 10th day of February, 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     Appellant, Kamal Kadi, has neither established
             indigence nor paid, or made arrangements to pay, all the
             required fees. After being notified that this appeal was
             subject to dismissal, appellant did not adequately respond. It
             is therefore CONSIDERED, ADJUDGED, and ORDERED
             that the appeal be dismissed.

                    The Court orders that the appellant, Kamal Kadi, pay
             all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered February 10, 2015.

              Per curiam opinion delivered by panel consisting of Chief
              Justice Radack and Justices Brown and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




December 31, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT